Per. Curiam.
The decree of the Common Pleas seems to be founded on a just construction of the Act of 1772. It is true the provision of the 8th Anne, from which our Act was taken, that the distress be made “ during the possession of the tenant from whom such arrears are due,” has been omitted in it; but it is implied by the very nature of the power given to distrain after the determination of the lease, “ as if such lease had not been ended or determined,” for a distress before the end of a lease must necessarily be during the possession of the lessee. The legislature probably had in view the case of a holding over, such as they provided for in other respects by previous sections; but we do not at present say whether the property of a tenant holding by a renewed lease might not be distrained, provided no one else had gained an interest in it —we leave that point to be decided when it shall arise—but the legislature certainly did not mean to jeopard the *418interests of third persons subsequently gained in property on the premises by making it subject to distress after the end of the lease as fully as it was before it; for that would involve the property of a stranger who had entered with it under a subsequent lease. But if the extension .of the time was not intended to affect the ownership of property brought on the premises under a new lease, it cannot be suffered to affect the property of the younger Waltman, who became joint lessee with his father on the credit of the father’s property on the premises as a security for the payment of his part of the accruing rent. To deprive the son of that, would leave his own property exclusively liable for the whole instead of being liable jointly, and thus give to the statute an injurious operation which was not intended. Had the lessor told the son that he meant to pounce upon the father’s chattels for the back rent, and thus make the son bear the burthen of the whole, it is easy to suppose the lease would not have been accepted; and we. are not to give the statute a construction that would make it a snare. The money in court, therefore, was properly distributed.
Decree affirmed.